                   Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 1 of 69




1

2

3

4

5

6

7

8

9                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
10

11

12      DAVID GARRET; and                            Case No.: _______________
        TLJ, LLC,
13                                                   COMPLAINT FOR:
14                            Plaintiffs,
                                                     (I) COPYRIGHT
15                                                   INFRINGEMENT;(II) BREACH OF
        vs.                                          DUTY;(III) BREACH OF
16                                                   TRUST/LOYALTY;(IV) BREACH OF
        MATERIA GROUP LLC; MATERIA                   WRITTEN AGREEMENT;(V)
17
        GROUP INC.; DEREK MULLER;                    CONVERSION;(VI) TRESPASS TO
                                                     CHATTELS;(VII) FRAUD;(VIII)
18      ANTHONY BERGIN; WILLIAM                      FRAUDULENT CONVEYANCE;(IX)
        POWELL; JOHN MOTTA; and JOSEPH               PROFESSIONAL NEGLIGENCE and
19      MOTTA,                                       (X) DECLARATORY RELIEF
20
                              Defendants.
21

22

23                                          INTRODUCTION
24
              1.    Plaintiffs David Garret (“Garret”) and TLJ, LLC (“TLJ”) complain against
25
     Defendants Materia Group, LLC (“Materia LLC”) and Materia Group, Inc. (“Materia INC.”)
26
     (collectively, “Materia”), Derek Muller (“Muller”), Anthony Bergin (“Bergin”), William Powell
27
     (“Powell”), John Motta, (“John Motta”), and Joseph Motta (“Joe Motta”), for copyright
28

      1 – COMPLAINT                                                           EDMONDSON IP L:AW
                  Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 2 of 69




1    infringement, breach of duty, breach of trust, breach of written agreement, conversion, trespass
2    to chattels, fraud, fraudulent conveyance, professional negligence and declaratory relief.
3    Plaintiffs seek the remedy of damages and declaratory relief as to the ownership of trademarks in
4    this case.
5            2.     Bergin gained the trust of the creative talent of Garret, who is the creator of the
6    “LumberUnion” clothing brand. Bergin and Garret then formed TLJ to bring this clothing brand
7    to market.   Bergin then had problems working with Garret.           Rather than work out these
8    differences, Bergin, in cooperation with Muller, Powell, John Motta, and Joe Motta, then used a
9    sham loan to raid and transfer the brand assets from TLJ to Materia using the Motta’s as a straw
10   man.
11
                                              THE PARTIES
12
             3.     Garret is an innovator in the clothing industry, having previously designed for
13
     well-known brands in Los Angeles. Garret co-founded TLJ and designed the artwork for the
14
     clothing initially sold by TLJ. Garret is a resident of Kings County.
15
             4.     TLJ is a limited liability company that was formed to promote and market
16
     “LumberUnion”. TLJ is located in Kings County.
17
             5.     Defendant Bergin co-founded TLJ with Garret. On good faith and belief, Bergin
18
     is resident of the State of Washington and resides in the Seattle area.
19
             6.     Attorney Powell is and was an attorney licensed by the Washington State Bar, and
20
     represented both TLJ and the Materia entities.
21
             7.     Defendant Materia Group, LLC was at all material times a Washington limited
22
     liability company formed by Bergin in order to wrongfully convert TLJ’s assets.
23
             8.     Defendant Materia Group, Inc. is the successor-in-interest entity to Materia Group,
24
     LLC initially formed as a Washington corporation that was later converted to a Delaware
25
     corporation and registered to sell clothing under the LumberUnion brand as a foreign corporation
26
     in Washington.
27

28

      2 – COMPLAINT                                                               EDMONDSON IP L:AW
                  Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 3 of 69




1

2           9.      On good faith and belief, Defendant Muller is a resident of the State of Washington
3    and resides in the Seattle area.
4           10.     On good faith and belief, Defendants John and Joseph Motta are residents of the
5    State of Washington and reside in the Seattle area.
6
                                        JURISDICTION AND VENUE
7

8           11.     This action arises under federal copyright laws, 17 U.S.C. §§ 101, et . seq., and
9    thus this Court has jurisdiction over the subject matter pursuant to 28 U.S.C. § 1331. This
10   Court has supplemental jurisdiction over related state law claims pursuant to 28 U.S.C. § 1367(a)
11   because these claims form part of the same case or controversy.
12          12.     This Court has personal jurisdiction over the Defendants as they reside in this
13   district and market, distribute, and/or sell infringing products throughout the United States,
14   including to customers within this judicial district.
15          13.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 because Materia
16   and Bergin conduct, transact, and/or solicit business in this judicial district, such that their
17   contacts with this district subject them to personal jurisdiction with respect to this action and,
18   upon information and belief, a substantial part of the events giving rise to Plaintiffs’ claims,
19   specifically the infringement of Garret’s copyright, has occurred, and continues to occur in

20   this judicial district, causing damage to Garret in this judicial district.

21          14.     Venue is proper in this Court pursuant to 28 U.S.C. 1391(b) because a substantial

22   part of the events giving rise to the claims occurred in the Western District of Washington.

23          15.     Pursuant to Local Civil Rule 3(e), intra-district assignment to the Seattle Division

24   is proper because the claims arose in this Division, where (a) the injuries giving rise to suit

25   occurred, and (b) Defendants directed their unlawful conduct.

26

27

28

      3 – COMPLAINT                                                                EDMONDSON IP L:AW
                  Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 4 of 69




1

2                                    FACTUAL BACKGROUND
            16.     Garret grew up in Seattle and then moved to Los Angeles working in the clothing
3
     industry.
4
            17.     Garret created branded clothing lines in Los Angeles for nationally recognized
5
     brands. When he moved back to Seattle, he decided to create a line of clothing based on the local
6
     and iconic “lumberjack” theme. Using this theme, he created a series of concepts.
7
            18.     While in Seattle, Garret met Bergin. Garret described and showed Bergin ideas
8
     for his lumberjack clothing line. Bergin then proposed that Garret and Bergin form a business
9
     venture to exploit Garret’s creative designs.
10
            19.     TLJ was formed on or about April 30, 2015. The LLC’s operating agreement is
11
     attached as Exhibit “1”.
12

13

14          Pre-Launch Investments

15          20.     As with most business ventures, TLJ was short on startup capital. Bergin solicited

16   Garret’s father for an investment. Garret’s father agreed to invest $42,000.00. This investment

17   was approved by both Garret and Bergin. Bergin used this money for web development, social

18   media marketing, solicitation of other investors, legal fees and modeling expenses.

19

20          The Brand and Brand Protection by Trademark Counsel, William Powell

21          21.     At this time, TLJ key assets were the LumberUnion Brands. William Powell was

22   retained to file trademark registrations “LUMBERUNION” (Reg. # 5551185) and

23   “LUMBERJOCK” (Reg. # 5486934).

24          22.     As Powell was engaged as counsel for TLJ, he had a professional and fiduciary

25   duty to TLJ in connection with these brands and all intellectual property assets.

26

27

28

      4 – COMPLAINT                                                                EDMONDSON IP L:AW
                     Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 5 of 69




1           The Working Relationship between Garret and Bergin Declines
2           23.        Bergin began using TLJ funds for activities unrelated to the operation and
3    promotion of TLJ. Garret questioned the proper use of these funds. As a result, the working
4    relationship between Garret and Bergin soon soured.
5

6

7           Bergin Squeezes out Garret with Sham Loans from Joseph and John Motta
8           24.       Bergin also solicited a loan from John Motta. The Note securing this loan of
9    $5,000 was to be repaid by January 22, 2016, and pledged all of TLJ’s trademarks, intellectual
10   property and designs in the event of default. This loan was entered into by Bergin on or about
11   November 22, 2015, but was never approved by Garret. Attached hereto as Exhibit “2” is a copy
12   of this Note.
13          25.       Bergin also had entered into another loan agreement with Joseph Motta (John
14   Motta’s father) for $20,000 due no later than November 22, 2016. This Note also pledged all of
15   TLJ’s trademarks, intellectual property and designs in the event of default, plus gave an option to
16   convert debt into shares of TLJ’s Investor Stock Option Plan that was to be created before the
17   loan’s maturity date. It also required TLJ to create an advisory board that Joseph Motta would
18   join to provide advice to TLJ on operational functions. Bergin never acquired Garret’s
19   authorization or approval of this $20,000 loan, the stock plan or the advisory board. Attached
20   hereto as Exhibit “3” is a copy of this Note.
21          26.       At this time, Garret was unaware that Bergin had pledged all of TLJ’s intellectual
22   property, designs and trademarks on the two loans with John and Joseph Motta until after
23   execution of the Notes.
24

25          Product Launch
26          27.       The parties launched TLJ’s website on November 23, 2015.
27          28.       Bergin continued to control TLJ’s limited operations without keeping Garret
28   apprised of the day-to-day details. Bergin made no effort to have TLJ repay the $42,000 loan

      5 – COMPLAINT                                                                EDMONDSON IP L:AW
                     Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 6 of 69




1    from Garret’s father by the January 1, 2016 due date, or the $5,000 debt owed to John Motta by
2    January 22, 2016.
3              29.    Efforts to negotiate a more comprehensive Operating Agreement to address
4    Bergin’s unsanctioned activities on behalf of TLJ were not successful. By mid-July 2016, Bergin
5    demanded Garret either split up TLJ’s debt and close up operations, or sign over the company to
6    Bergin.
7              30.    Bergin made no effort to withdraw from or terminate the partnership in accordance
8    with the operating agreement. However, unbeknownst to Garret, Bergin had utilized TLJ’s
9    attorneys to assist him in the formation of a new company, Materia Group LLC, on or about July
10   26, 2016.
11

12             Garret Discovers the Misappropriation of the Brands
13             31.    On or about August 9, 2016, Garret discovered that Bergin was using a new logo
14   that was a slight variation of Garret’s logo on Facebook.
15             32.    These slight variations of the logo were produced by Muller at the direction of
16   Bergin for the benefit of Material Group, LLC.
            33.     On or about August 17, 2016, Materia Group LLC began using “LumberUnion by
17
     © 2016 Materia Group LLC”, and selling TLJ merchandise.
18
               34.    On August 25, 2016, Garret’s personal attorney demanded that Materia cease and
19
     desist from utilizing TLJ’s intellectual property, and requested the attorney immediately withdraw
20
     as counsel for TLJ, Materia and Bergin due to the obvious conflict of interest.
21
               35.    On or about September 7, 2016, Powell’s supervising attorney admits they
22
     represent both TLJ and Materia, but denies that TLJ owned any intellectual property or trademarks
23
     or that there was a conflict of interest in representing both companies. The attorney admits that
24
     Materia owns the trademarks, design and intellectual property at issue by assignment. Attached
25
     hereto as Exhibit “4” is a copy of the letter to Garret’s personal attorney.
26

27

28

      6 – COMPLAINT                                                                 EDMONDSON IP L:AW
                  Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 7 of 69



            Materia Group files Assignments at the USPTO in 2018
1
            36.     Garret was unaware that Bergin had assigned all of the intellectual property of TLJ
2
     to John Motta, who then assigned all such rights to Materia, until September 7, 2016, when his
3
     personal attorney received a letter from attorney Casey asserting the fact of the assignments.
4
            37.     Defendants’ attorney did not file copies of the assignments with the Trademarks
5
     office until approximately June 20, 2018.
6

7
                                           CAUSES OF ACTION
8

9                                            COUNT I
             Direct Copyright Infringement, Contributory Copyright Infringement, and
10                               Vicarious Copyright Infringement
11                                    (against all Defendants)
12          38.     Plaintiffs reallege and incorporate by reference the allegations set forth above.

13          39.     Garret      is   the   author   of   certain   original   works     of   authorship

14   (“Works”). The Works are evidenced by the following certificates of registration that are attached

15   hereto as Exhibit “5”:

16                  a. Certificate #1: Registration No. TX 8-704-634;

17                  b. Certificate #2: Registration No. VA 2-157-360; and

18                  c. Certificate #3: Registration No. VA 2-153-864.

19          40.     Garret was not an employee of TLJ and there is no written agreement assigning

20   the rights of the copyrighted works to TLJ.

21          41.     Materia defendants have caused and continue to cause these Works and/or images

22   derived from those Works to be used on their website, on clothing, and on other works. Goods

23   with the Works or derivative works have been sold to the general public directly at retail shops

24   and/or via the internet.

25          42.     The Materia defendants do not have a license, nor have they sought a license, for

26   the Works to be used on their clothing and on other works.

27          43.     Bergin directs and controls the Materia defendants and has substantial decision

28   making authority over these organizations. Bergin directed Muller and Materia to infringe the

      7 – COMPLAINT                                                                EDMONDSON IP L:AW
                    Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 8 of 69




1    Works by creating a slight variation of the Works, then entering into contracts to have the marks
2    reproduced on clothing brands, and on Materia’s website.
3             44.    Joseph Motta, John Motta, and Muller are vicariously liable for Copyright
4    Infringement of the Works. The Motta defendants knew that the loans were not created for the
5    purpose of injecting equity into TLJ, but rather a sham to transfer assets from TLJ to Materia,
6    LLC. Materia then took these other assets (the trademarks, and other tangible property). Joseph
7    and John Motta knew that the clothing would bear the infringed Works. Muller made a slight
8    variation of the Works in order for Materia to wrongfully use on the clothing line.
9             45.    Powell is also vicariously liable for Copyright infringement.          Powell had a
10   professional and fiduciary duty to TLJ. Powell, as a professional IP attorney, knew that TLJ
11   required complete ownership of the Works and/or a license to use the Works. Powell then
12   represented Materia providing advice on and billing Materia in connection with these intellectual
13   property assets. Powell directly benefitted from the sale of the infringing products.
14
                                                 COUNT II
15
                                               Breach of Duty
16                                    (against Defendant Bergin only)
17            46.    Plaintiffs reallege and incorporate by reference the allegations set forth above.
18            47.    Bergin owed Garret a duty of care when the parties entered into an agreement to
19   work together to create, execute and manage an apparel and lifestyle clothing line. The operating
20   agreement between the parties set forth the scope of the parties’ rights and duties to one another,
21   including that Garret was a 54% owner and Bergin was a 46% owner of TLJ, that both partners
22   had equal rights to manage and control TLJ, subject to the restriction that neither partner could
23   act or contract to any liability exceeding $5,000 without the prior written consent of each partner,
24   that neither partner could directly or indirectly engage in a business which was competitive with
25   TLJ’s business (see, Exhibit “1” identified above).
26            48.    This fiduciary relationship continued to exist at all times relevant herein until their
27   partnership was properly terminated or upon the expiration of ten (10) years, whichever came
28   first.

       8 – COMPLAINT                                                                  EDMONDSON IP L:AW
                  Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 9 of 69




1           49.     Bergin failed to comply with his fiduciary duties owed to Garret by engaging in
2    injurious conduct and practices, abusing his limited power in TLJ, and ignoring Garret’s rights in
3    TLJ. Specifically, Bergin (1) fraudulently induced Garret into a business with false promises that
4    Garret would be actively involved therein, (2) failed to keep Garret reasonably informed of his
5    activities on behalf of TLJ, (3) failed to give proper notice of his withdrawal from the parties’
6    partnership, and (4) the formation and operation of a competitor company in violation of the
7    operating agreement.
8           50.     Garret has been damaged by Bergin’s wrongful conduct and breach of fiduciary
9    duties to Garret, including but not limited to an impairment of Garret’s fundamental ownership
10   and management rights in TLJ.
11          51.     Garret’s damages were proximately caused by Bergin, including but not limited to
12   lost profits and lost business opportunities in the promotion and sale of the apparel line that Garret
13   created.
                                                COUNT III
14
                                          Breach of Trust/Loyalty
15                                    (against Defendant Bergin only)
16          52.     Plaintiffs reallege and incorporate by reference the allegations set forth above.
17          53.     Beginning when TLJ was formed on April 30, 2015, Bergin owed a fiduciary duty
18   of trust and loyalty to act in the best interest of TLJ to create, manage and operate an apparel and
19   lifestyle clothing line business with Garret.
20          54.     This fiduciary relationship continued to exist at all times relevant herein to the
21   extent set forth in the operating agreement (see, Exhibit “1”).
22          55.     Bergin failed to comply with his fiduciary duties owed to TLJ, and Garret as the
23   majority owner of TLJ, by engaging in injurious conduct and practices, abusing his limited power
24   in TLJ, ignoring Garret’s rights in TLJ, and by ignoring his duty of loyalty that prohibited him
25   from engaging in self-dealing activities and transactions, all of which were detrimental to TLJ.
26   Specifically, Bergin (1) engaged in a scheme to secretly obtain financing from John and Joseph
27   Motta that would take priority over a predecessor loan and pledged all of TLJ’s assets, (2) failed
28   to keep the majority owner of TLJ reasonably informed of the affairs of TLJ and Bergin’s

      9 – COMPLAINT                                                                  EDMONDSON IP L:AW
                  Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 10 of 69




1    activities therein, (3) failed to properly manage the assets of TLJ, (4) fraudulently conveyed and
2    engaged in self-dealing activities related to the intellectual property rights of the LumberUnion
3    Mark without consent, and (5) the formation and operation of a competitor company in violation
4    of the operating agreement.
5           56.     Plaintiffs have been damaged by Bergin’s wrongful conduct and breach of
6    fiduciary duties to TLJ, including but not limited to the draining of all the assets of TLJ with
7    fraudulent loans, unnecessary business and personal expenses, mismanagement and the failure to
8    protect TLJ’s assets and interests over his own interests.
9           57.     Plaintiffs’ damages were proximately caused by Bergin, including but not limited
10   to lost profits and lost business opportunities and income that TLJ was entitled to.
11
                                                COUNT IV
12                                     Breach of Written Agreement
                                      (against Defendant Bergin only)
13

14          58.     Plaintiffs reallege and incorporate by reference the allegations set forth above.
15
            59.     Bergin owed Garret a duty of care pursuant to the written operating agreement
16
     they entered into on May 19, 2015, to work together to create, execute and manage an apparel
17
     and lifestyle clothing line. The agreement required Bergin to obtain Garret’s prior written consent
18
     before entering into any liability exceeding $5,000 on behalf of TLJ, to give sixty days prior
19
     written notice of his intent to terminate the parties’ agreement and sell his interest in the company,
20
     and to restrain from directly or indirectly engaging in a competing business (see, Exhibit “1”
21
     identified above).
22
            60.     Bergin breached his duties under the written agreement by failing to obtain
23
     Garret’s prior written consent for the $20,000 loan with Joseph Motta, by failing to give the proper
24
     notice of his intent to terminate the parties’ written agreement and sell his interest to Garret, and
25
     by creating a new business that operated and engaged as a direct competitor of the products sold
26
     by TLJ.
27
            61.     By breaching his fiduciary duties owed to Garret under the written agreement,
28
     Bergin proximately caused damages to Garret, including but not limited to lost profits, lost

      10 – COMPLAINT                                                                 EDMONDSON IP L:AW
                   Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 11 of 69




1    business opportunities and income that Garret was entitled to as part of their business venture.
2    Garret also has suffered, or will suffer, damages by repaying the debt acquired by TLJ from Ron
3    Butler as Bergin has not paid or committed to repaying Ron Butler.
4
                                              COUNT V
5
                                              Conversion
6                           (against Defendants Bergin and John Motta only)
7            62.     Plaintiffs reallege and incorporate by reference the allegations set forth above.
8            63.     Plaintiffs owned and had the right to possess the creative assets that were designed
9    by Garret when TLJ was formed in 2015.
10           64.     Defendant Bergin intentionally interfered with Plaintiffs’ personal property,
11   exercising dominion and control over their creative assets without the consent or authorization of
12   Garret and TLJ.
13           65.     Bergin’s interference deprived Plaintiffs of the possession and use of the creative
14   assets when Bergin pledged those assets in the loan with John Motta with the intention of allowing
15   the loan to go into default.
16           66.     With the help and assistance of Bergin, Defendant John Motta intentionally
17   interfered with Plaintiffs’ property, exercising dominion and control over the pledged assets that
18   he wrongfully acquired and then assigned to Materia without undertaking the foreclosure process
19   and notice to Plaintiffs.
20           67.     Plaintiffs did not consent or authorize the taking of the creative assets in question.
21           68.     Bergin’s and John Motta’s interference caused damages to Plaintiffs just when
22   TLJ’s business was increasing in revenues and popularity. Having stripped the Plaintiffs from
23   the creative assets of TLJ’s trademark clothing lines, Plaintiffs can no longer realize the profits
24   of Garret’s hard work and designs of clothing lines he had envisioned and created. Plaintiffs are
25   entitled to the value of the converted property as of the time they were taken.
26
                                              COUNT VI
27
                                          Trespass to Chattels
28                          (against Defendants Bergin and John Motta only)

      11 – COMPLAINT                                                                 EDMONDSON IP L:AW
                     Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 12 of 69




1              69.     Plaintiffs reallege and incorporate by reference the allegations set forth above.
2              70.     Plaintiffs lawfully possessed the creative assets designed by Garret for the
3    collective benefit of TLJ. TLJ had applied for trademark protection of the creative assets before
4    they were taken by Bergin and John Motta, which constituted notice of the legally protected
5    interest therein.
6              71.     Defendant Bergin intentionally interfered with Plaintiffs’ creative assets by
7    barring Garret and TLJ access to the creative assets by way of loans that pledged those assets to
8    John and Joseph Motta without the consent or knowledge of Garret.
9              72.     Defendant John Motta intentionally interfered with Plaintiffs’ creative assets by
10   fraudulently taking the creative assets of Plaintiffs and assigning them to Materia without first
11   having undertaken the foreclosure process of the pledged assets under the loan with TLJ.
12             73.     The creative assets of TLJ and Garret were wrongfully taken thereby depriving
13   Plaintiffs use thereof for a substantial period of time.
14             74.     Plaintiffs did not consent to the taking of their creative assets.
15             75.     Plaintiffs were actually damaged by the trespass to chattels because Materia is now
16   selling Plaintiffs’ creative assets without any compensation to Plaintiffs.
17
                                                  COUNT VII
18                                                   Fraud
                                        (against Defendant Bergin only)
19

20             76.     Plaintiffs reallege and incorporate by reference the allegations set forth above.
21             77.     Bergin represented to Garret that Garret would have decision making authority in
22   all decisions of the business in order to induce Garret to enter into business with him. Bergin
23   represented to Garret that Garret would be an equal partner in the operation of the business, subject
24   to the caveat that neither partner could obtain a loan over $5,000 without the express consent or
25   authorization of the other partner in the business.
26             78.     These representations were material to Garret entering into a business with Bergin.
27   But for these assurances by Bergin, Garret would not have entered into a business venture with
28   Bergin.

      12 – COMPLAINT                                                                    EDMONDSON IP L:AW
                   Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 13 of 69



             79.      Bergin’s representations to Garret were false and misleading, as he had no intention
1
     of allowing Garret to have decision making power or control over the operation of the business,
2
     and Bergin had no intention of paying the loans he secured on behalf of TLJ until he stripped
3
     Garret out of the business. Bergin knew his representations to Garret were false and misleading,
4
     and that Garret was relying on such assurances as a condition of forming TLJ.
5
             80.      Garret had the right to rely upon, and did in fact rely upon, the truth of Bergin’s
6
     representations and assurances, but Garret was ignorant of the falsity of Bergin’s representations.
7
             81.      As a result of Bergin’s false and misleading representations, Garret was damaged,
8
     including but not limited to the loss of the profits of the parties’ business, TLJ, and the outstanding
9
     liabilities of TLJ.
10
                                              COUNT VIII
11                                      Fraudulent Conveyance
12                 (against Defendants Materia, Bergin, Powell, John and Joseph Motta)
13           82.      Plaintiffs reallege and incorporate by reference the allegations set forth above.

14           83.      Bergin held a 46% ownership interest in TLJ, and had equal management and

15   operations authority as his partner Garret, subject to some restrictions. Bergin undertook efforts

16   to obtain financing from investors without conferring with Garret or providing him with any

17   notice of his activities and the acquisition of debts on behalf of TLJ.

18           84.      Bergin entered into two loan transactions on or about November 22, 2015, one

19   with John Motta in the sum of $5,000, and another loan with Joseph Motta in the sum of $20,000,

20
     without the knowledge or consent of his business partner, Garret. These loans pledged all of the

21
     assets of TLJ in the event of a default, i.e., if the $5,000 plus interest was not paid within 60 days,

22
     by January 22, 2016 and/or if the $20,000 plus interest was not paid within one year, by November
     22, 2016. (See, Exhibits “2” and “3” identified above.)
23
             85.      Bergin solicited these two loans from John and Joseph Motta with the actual intent
24
     to defraud the first investor of TLJ, Ron Butler, who was owed $42,000 plus interest, on a loan
25
     acquired on September 16, 2015.
26
             86.      Bergin acquired the loan with John Motta with the intent to allow the $5,000 loan
27
     to go into default so that all of TLJ’s assets would be subject to foreclosure if the loan was not
28

      13 – COMPLAINT                                                                  EDMONDSON IP L:AW
                     Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 14 of 69



     repaid in 60 days. In addition, Bergin acquired the loan with Joseph Motta with the intent to
1
     allow the $20,000 loan to go into default, again risking all of TLJ’s assets, in the event the $5,000
2
     loan was repaid.
3
               87.     The loans to TLJ did not constitute a reasonable equivalent value of the assets
4
     pledged and received by John Motta or Materia.
5
               88.     Rather than John Motta foreclosing on the $5,000 promissory note and without
6
     any notice to Garret, Bergin wrongfully assigned all rights to trademarks, designs and intellectual
7
     property owned by TLJ to John Motta on or about September 10, 2016, with a nunc pro tunc
8
     assignment dating back to January 22, 2016. Attached hereto as Exhibit “6” are copies of the
9
     assignment documents at issue.
10
               89.     John Motta then executed an assignment of all the rights to trademarks, designs
11
     and intellectual property he obtained from TLJ to Materia Group LLC on or about September 10,
12
     2016, again without any notice to Garret. (See, Exhibit “6” identified above.)
13
               90.     On information and belief, Materia Group LLC did not pay the reasonable
14
     equivalent value for the rights and assets wrongfully obtained from TLJ through John Motta and
15
     Bergin.
16
               91.     By way of a conversion of its business entity, Materia Group Inc. now owns the
17
     assets wrongfully obtained from TLJ through John Motta via the assignments alleged above.
18
               92.     Bergin was the sole owner of Materia Group LLC when it was formed on or about
19
     July 26, 2016.
20
               93.     Garret had no knowledge of Bergin’s fraudulent transfers of TLJ’s assets until
21
     Garret’s attorney received a letter dated September 9, 2016, from attorney Casey at Powell’s firm.
22
               94.     Bergin concealed from Garret that TLJ’s assets had been transferred to Materia by
23
     the John Motta assignments.
24
               95.     Plaintiffs have been defrauded by the named defendants and are entitled to the
25
     voiding of the assignments and transfers of ownership in the intellectual property, designs and
26
     trademarks previously owned by TLJ.
27

28

      14 – COMPLAINT                                                                 EDMONDSON IP L:AW
                  Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 15 of 69



                                                COUNT IX
1
                                          Professional Negligence
2                                     (against Defendant Powell only)
3
            96.       Plaintiffs reallege and incorporate by reference the allegations set forth above.
4
            97.       Powell was TLJ’s attorney at all material times herein, having been retained in
5
     September 2015 to protect TLJ’s interest in the company’s trademark applications, brand
6
     protection, and clothing design protection for the LumberUnion clothing brand. As the company’s
7
     attorney, Powell owed a fiduciary duty to TLJ at all materials times herein. Attached hereto as
8
     Exhibit “7” is a copy of the retainer agreement setting forth the obligations between TLJ and
9
     Powell’s firm.
10          98.       Powell failed to comply with his fiduciary duties to TLJ by secretly working with
11   Bergin to enter into loans for TLJ that violated the operating agreement, by failing to register the
12   LumberUnion trademark application or otherwise protect the LumberUnion Mark and clothing
13   brand, and by assisting the Defendants in fraudulently and wrongfully transferring TLJ’s assets to
14   Materia. Powell knew that Garret was the majority holder in TLJ, but failed to include Garret in
15   communications related to the operational details on the loans acquired on behalf of TLJ and on
16   the trademark application status. Powell did not advise TLJ and Garret as the majority holder of
17   TLJ as to the risks associated with the loans from John Motta and Joseph Motta, including the
18   ramifications of pledging the entirety of TLJ’s intellectual property rights and assets held at the
19   time the loans were made. Powell also failed to advise TLJ and Garret as the majority holder of
20   TLJ as to the status of the trademark application that was started on behalf of TLJ.
21          99.       In addition, Powell breached his fiduciary duty to TLJ by assisting in the formation
22   of, and by representing, Materia Group LLC and Materia Group, Inc., who fraudulently and/or
23   wrongfully obtained TLJ’s assets. By working with Bergin to set up Materia Group LLC, Powell
24   violated his fiduciary duty to TLJ by failing to obtain the necessary informed written consent of
25   TLJ to represent a competing company and client. Attached hereto as Exhibit “8” is a copy of the
26   retainer agreement setting forth the obligations between Materia Group LLC and Powell’s firm.
27   There existed a direct conflict of interest in Powell representing both TLJ and Materia because
28

      15 – COMPLAINT                                                                 EDMONDSON IP L:AW
                    Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 16 of 69



     Materia fraudulently and/or wrongfully obtained TLJ’s assets through Bergin, a member of both
1
     entities.
2
             100.     TLJ was damaged by Powell’s breach of fiduciary duty in that the assets of TLJ
3
     were fraudulently and/or wrongfully transferred to Materia, causing TLJ to lose significant
4
     revenues from the sale of the LumberUnion clothing brand. In addition, TLJ was damaged by
5
     Powell failing to prosecute and complete the trademark application on behalf of TLJ, which in turn
6
     allowed Materia to register and obtain the rights to the LumberUnion Mark without the consent or
7
     knowledge of TLJ or Garret as the majority owner of TLJ.
8
             101.     The violation of Powell’s fiduciary duty to TLJ was a proximate cause of TLJ’s
9
     damages. If Powell had met his fiduciary duty to TLJ, TLJ would now have the rights to the
10
     LumberUnion Mark and be able to sell the LumberUnion clothing brand today.
11
             102.     Plaintiffs suffered damages as a direct result of Powell’s breach of duties in an
12
     amount to be proven at trial.
13
                                                COUNT IX
14                              Declaratory Relief re Trademark Ownership
15                             (against Defendants Materia and John Motta)

16           103.     Plaintiffs reallege and incorporate by reference the allegations set forth above.
17
             104.     Materia and John Motta filed with the USPTO documents the purport to transfer
18
     the trademark assets, e.g. the Marks, from TLJ to John Motta, then from John Motta to Materia
19
     Group LLC. Attached hereto as Exhibit “9” are copies of the assignments and the corrective
20
     filings that attempt to relate back to the date of default in January 2016.
21
             105.     A case and controversy has arisen regarding the transfer of these assets. Namely
22
     the transfer from TLJ to John Motta is void ab initio as a naked assignment in that none of the
23
     goodwill was assigned to John Motta in connection with the transfer of these marks. Further these
24
     assignments were procured by fraud as they were not done with the consent of TLJ.
25
             106.     TLJ requests a declaration of rights in regard to this naked assignment and for
26
     entry of an order voiding these assignments.
27

28

      16 – COMPLAINT                                                                 EDMONDSON IP L:AW
              Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 17 of 69




1                                 PRAYER FOR RELIEF
          WHEREFORE, TLJ and Garret pray for:
2
           1) Entry of a judgment that Defendants have has infringed: directly, contributorily,
3
               and/or vicariously, the Works for infringement under17 U.S.C. § 101, and request
4
               that:
5
                 a.     Actual Damages, Injunctive Relief, Costs and Attorney Fees;
6
           2) Entry of a judgment that Defendants have converted the assets or materially
7
               participated in the conversion of the assets of TLJ and request that:
8
                  a. Restitution of profits obtained for the conveyance of the intangible rights
9
                        associated with the LumberUnion Brands;
10
                  b. Assignment of any remaining tangible goods from Materia to TLJ;
11
                  c. Disgorgement of any revenue obtained from the use of the intangible goods by
12
                        Materia;
13
           3) Entry of a judgment that Bergin breached his fiduciary duty and trust to TLJ in
14
               facilitating the conversion of the brands and brand assets and request that:
15
                      a. Actual damages according to proof;
16
           4) Entry of judgment that Bergin breached his contract with Garrett and requests
17
               damages according to proof;
18
           5) Entry of a judgment that Powell was negligent in his advice to TLJ regarding the
19
               purported assignment of brands and brand assets from TLJ to Materia, and in failing
20
               to obtain prior written consent of TLJ to represent a direct competitor, Materia;
21
           6) Entry of an order voiding the transfer of all brands and brand assets from TLJ to
22
               Materia; and
23
           7) Such other relief as this Court deems just and proper.
24
          July 20, 2019
25
                                                    By: /s/ J. Curtis Edmondson
26                                                  J. Curtis Edmondson
27
                                                    SBN 47395
                                                    Attorney for Plaintiff
28

     17 – COMPLAINT                                                               EDMONDSON IP L:AW
                 Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 18 of 69




1

2
                                      DEMAND FOR JURY TRIAL
3
            Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, TLJ and Garret
4
     respectfully demand trial by jury of any issues so triable by right.
5

6
            July 20, 2019
7
                                                       By: /s/ J. Curtis Edmondson
8                                                      J. Curtis Edmondson
9
                                                       SBN 47395
                                                       Attorney for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      18 – COMPLAINT                                                                 EDMONDSON IP L:AW
              Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 19 of 69




1

2

3

4

5




                      EXHIBIT “1”
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     19 – COMPLAINT                                             EDMONDSON IP L:AW
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 20 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 21 of 69
              Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 22 of 69




1

2

3

4

5

6

7

8



                      EXHIBIT “2”
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     20 – COMPLAINT                                             EDMONDSON IP L:AW
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 23 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 24 of 69
              Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 25 of 69




1

2

3

4

5

6

7

8



                      EXHIBIT “3”
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     21 – COMPLAINT                                             EDMONDSON IP L:AW
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 26 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 27 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 28 of 69
              Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 29 of 69




1

2

3

4

5

6

7

8



                      EXHIBIT “4”
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     22 – COMPLAINT                                             EDMONDSON IP L:AW
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 30 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 31 of 69
              Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 32 of 69




1

2

3

4

5

6

7

8



                      EXHIBIT “5”
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     23 – COMPLAINT                                             EDMONDSON IP L:AW
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 33 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 34 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 35 of 69
              Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 36 of 69




1

2

3

4

5

6

7

8



                      EXHIBIT “6”
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     24 – COMPLAINT                                             EDMONDSON IP L:AW
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 37 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 38 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 39 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 40 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 41 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 42 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 43 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 44 of 69
              Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 45 of 69




1

2

3

4

5

6

7

8



                      EXHIBIT “7”
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     25 – COMPLAINT                                             EDMONDSON IP L:AW
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 46 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 47 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 48 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 49 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 50 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 51 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 52 of 69
              Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 53 of 69




1

2

3

4

5

6

7

8



                      EXHIBIT “8”
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     26 – COMPLAINT                                             EDMONDSON IP L:AW
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 54 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 55 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 56 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 57 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 58 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 59 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 60 of 69
              Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 61 of 69




1

2

3

4

5

6

7

8



                      EXHIBIT “9”
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     27 – COMPLAINT                                             EDMONDSON IP L:AW
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 62 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 63 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 64 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 65 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 66 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 67 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 68 of 69
Case 2:19-cv-01129 Document 1 Filed 07/20/19 Page 69 of 69
